DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4,7, 10 and 14  are  rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2010/0072947), hereinafter Chan, in view of  Miyamoto  et al. (US 6,104,165), hereinafter Miyamoto.
             As to claim 3, Chan discloses in figure 2, an apparatus comprising [see figure 1]:
     a detection module used to detect a state of each cell of a battery pack comprising a plurality of cells [battery pack (B) has cells B1 and B2; it is implicit that the protection circuit incorporates detection means to determine the whether the cell achieve an unbalanced protection voltage value or not. see ¶0012-0014 and also see ¶0017];
         an auxiliary charging module [charging circuit (A2) is used as an auxiliary charging module which is equivalent with Applicant’s auxiliary charging module] used to provide a second charging current to the battery pack [noted that the charging current provided by A2 is less than the main the charging current because R3 reduces the current in the battery park; see ¶0017] , wherein the second charging current is less than a first charging current provided by  a main charger to the battery pack [see ¶0017]; and a control module  [protection circuit (P) is a controller controls the switching elements ]  used to control the detection module and the auxiliary charging module [see ¶0016-0018].  
         Chan Further discloses in figure 2, wherein the control module judges, according to the detection result of the detection module [see ¶0017], whether the detection result satisfies activation criterion for the auxiliary charging module [noted that he activation criteria according to Chan is to reach unbalance protection voltage value]. Thus, Chan also discloses using voltage value to balance and unbalance the battery cells. 
           However, Chan does not explicitly disclose, activating the auxiliary charging module such that Charing current provided to the battery pack transitions from the first level of charging current to the second level of charging current, wherein the activation criterion comprises, a total voltage of the battery pack reaches a corresponding preset threshold, an average voltage of the cells in the battery pack reaches a corresponding preset threshold,  remaining power corresponding to the battery pack reaches a corresponding preset threshold, and after any cell in the battery pack triggers over-voltage protection, a voltage of the cell recovers to a corresponding preset threshold allowing charging 
        Miyamoto discloses in figures 1-6, activating the auxiliary charging module such that Charing current provided to the battery pack transitions from the first level of charging current to the second level of charging current [noted that the first charging current 2C and second charging current 1C] , wherein the activation criterion comprises, a total voltage of the battery pack reaches a corresponding preset threshold [see Col. 5, lines 24-65; the battery pack (40) voltage is measured and when the voltage reaches the pre-established voltage value the charging current is transition from C1 to C2; C2 is less than C1], an average voltage of the cells in the battery pack reaches a corresponding preset threshold remaining power corresponding to the battery pack reaches a corresponding preset threshold, and after any cell in the battery pack triggers over-voltage protection, a voltage of the cell recovers to a corresponding preset threshold allowing charging [See Col 5, lines 25-61 and also see figure 2]] 
	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery pack voltage as  taught by Miyamoto  so that the battery pack operates with good efficiency at all times and battery life is prolonged.   
                 As to claim 4,  Chan in combination with Miyamoto discloses, apparatus according to claim 3, wherein the control module is further used to control charging/discharging of the battery pack according to the detection result of the detection module, wherein if the detection result of the detection module shows that a temperature and/or a voltage and/or a current of any cell in the battery pack does not conform to a preset range, then the control module controls the battery pack to enter a charging/discharging protection mode, wherein the charging/discharging protection mode refers to that the battery pack enters a state of stopping charging/discharging. 
          As to claim 7, Chan in combination with  Miyamoto discloses, wherein each cell in the battery pack is connected to a passive equalization module used for high-voltage discharging of the cell, and the control module is further used to activate the passive equalization module according to a voltage of each cell [noted that passive switching elements are used to balance and control the charging and discharging of the battery]. 
      As to claim 10, Chan in combination with Miyamoto discloses, a first switch used to control charging of the battery pack and a second switch used to control discharging of the battery pack to a load.
          As to claim 14, Chan discloses in figure 2, wherein positive and negative electrodes of any cell of the battery pack are separately connected in parallel to a resistor. and are further connected to a fourth switch used for controlling connection or disconnection of the  resistor, and the control module is connected to the fourth switch corresponding to each cell through the detection module.  
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Miyamoto as applied to claim 1 above, and further in view of Meyer et al. (US 2004/0263119), hereinafter Meyer. 
        As to claim 5,   neither Chan nor Miyamoto  discloses, the control module controls the battery pack to resume charging when the detection result shows that temperatures and voltages of all cells in the battery pack recover to preset ranges; and/or wherein. when the control module controls the battery pack to resume charging, it is first judged whether the detection result satisfies the activation criterion for the auxiliary charging module, and if so, the auxiliary charging module is controlled to charge the battery pack; otherwise, the charger is controlled to charge the battery pack.  
            Meyer discloses in figure 1, the control module controls the battery pack to resume charging when the detection result shows that temperatures and voltages of all cells in the battery pack recover to preset ranges; and/or wherein. when the control module controls the battery pack to resume charging, it is first judged whether the detection result satisfies the activation criterion for the auxiliary charging module, and if so, the auxiliary charging module is controlled to charge the battery pack; otherwise, the charger is controlled to charge the battery pack [the controller resumes charging when the battery temperature and voltage are within an appropriate operating rage; see ¶0045].
                  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery parameters such as voltage as taught by Hsiao in order to avoid premature over-charging and premature over- discharging of a battery cell.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Miyamoto in view of Yeom (US 2019/0067957).
               As to claim 6,  Chan in combination with Miyamoto, discloses all the claim inventions except,  wherein the charging protection mode comprises charging over-current protection, charging over-temperature protection, charging low-temperature protection, charging single-cell over- voltage protection, and charging battery total voltage over-voltage protection for the battery pack; and/or the discharging protection mode comprises discharging over-current protection, discharging short-circuit protection, discharging over-temperature protection, discharging low-temperature protection, discharging single-cell low-voltage protection, and discharging battery total voltage low-voltage protection for the battery pack. 
        Yeom discloses in figure 1,   wherein the charging protection mode comprises charging over-current protection, charging over-temperature protection, charging low-temperature protection, charging single-cell over- voltage protection, and charging battery total voltage over-voltage protection for the battery pack [see ¶0048].
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to resume charging or balancing of the battery cell in Chan’s apparatus when the voltage/temperature are in the appropriate ranges as taught by Yeom in order to avoid excessive battery discharge or charge that cause irreversible damage to the batteries and also severely impact the battery’s capacity. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Miyamoto  as applied to claim 3 above, and further in view of  Hsiao et al. (US 2018/0152028), hereinafter Hsiao.                   
           As to claim 8, neither Chan nor Miyamoto discloses,   wherein when the voltage of any cell reaches a third preset threshold and a voltage difference between a highest voltage and a lowest voltage of the cells reaches a fourth preset threshold, the control module turns on a passive equalization circuit corresponding to the cell.  
        Hsiao discloses in figures 1-2,  wherein when the voltage of any cell reaches a third preset threshold and  a voltage difference between a highest voltage and a lowest voltage of the cells reaches a fourth preset threshold, the control module turns on a passive equalization circuit corresponding to the cell [see ¶0017, ¶0019-0020].  
         It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the charging control circuit of Chen and to measure battery parameters such as voltage as taught by Hsiao in order to avoid premature over-charging and premature over- discharging of a battery cell.
Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Miyamoto , in view of Hsiao, and further in view of CN104901359, hereinafter 359’.                   
            As to claim 9, neither Chan nor Miyamoto  discloses explicitly,  when a charging current of the battery pack is the second charging current provided by the auxiliary charging module, if a discharging current after the passive equalization circuit is turned on is a third discharging current, then a charging/discharging current of the cell corresponding to the passive equalization circuit is the difference between the second charging current and the third discharging current, and wherein if the third discharging current is greater than the second charging current, the cell is in a discharging state.
                 359’ discloses , when a charging current of the battery pack is the second charging current provided by the auxiliary charging module, if a discharging current after the passive equalization circuit is turned on is a third discharging current, then a charging/discharging current of the cell corresponding to the passive equalization circuit is the difference between the second charging current and the third discharging current, and wherein if the third discharging current is greater than the second charging current, the cell is in a discharging state [359’ discloses in  the Abstract, subtracting or taking the difference between the charging current and the discharge current and determining battery is charging or discharging state]
  It is also noted that taking the difference between the charging current and the discharging current requires only mathematical manipulations. 
          It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Chan’s apparatus and add battery status determination means based on charging current and discharging current as taught by 359’ in order to accurately detect battery current and status without sampling resistance.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chan in view of Miyamoto  as applied to claim 3  above, and further in view of  Takahashi et al. (US 2010/0253285), hereinafter Takahashi. 
             As to claim 11, Chan discloses in figure 1, wherein the first switch comprises a first field effect transistor [SW3],  the second switch comprises a second field effect transistor [second switch SW4]  having, a source of the first field effect transistor  [source of SW3] is connected to a negative electrode of the battery pack [connected to the negative terminal  of B2], a drain of the first field effect transistor [the drain of SW3]  is connected to a source of the second field effect transistor [connected to the source of SW4] , a drain of the second field effect transistor is connected to a positive electrode of the battery pack through the charger [the drain of SW4 connected to the battery positive terminal via charging circuit (10)] , and a gate of the first field effect transistor  and a gate of the second field effect transistor are separately connected to the control module [noted that each transistor control element is connected to the control device; see figure 2, and also ¶0012-0014]  .
             Neither Chan nor Miyamoto  discloses diode connected across the field effect transistors. 
              Takahashi disclose in figure 1, wherein the first switch comprises a first field effect transistor [15a]  having a parallel diode [15b] , the second switch comprises a second field effect transistor [14a]  having a parallel diode [14b] , a source of the first field effect transistor is connected to a negative electrode of the battery pack [source of 15a connected to the negative terminal of 11a] , a drain of the first field effect transistor is connected to a source of the second field effect transistor [the drain of 15b connected to the source of the second transistor [14a] , a drain of the second field effect transistor is connected to a positive electrode of the battery pack through the charger, and a gate of the first field effect transistor and a gate of the second field effect transistor are separately connected to the control module [see figure 1 and see also ¶0078].
              It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add diodes across the transistors in Chan’s apparatus as taught by Takahsi’s apparatus to protect battery or circuit elements from reverse current.
           As to claim 12, Chan discloses in figure 2, wherein the auxiliary charging module [A2] comprises a voltage adjustment unit [the controller signal P5 and P6] used for adjusting the second charging current and a third switch that controls the auxiliary charging module, wherein the third switch is connected to the control module [noted that the charging control is used to regulate output voltage to the charging circuit; ¶0016-0018].
Allowable Subject Matter
Claims 13 and 15-17  are allowed.
     Claim 13 recites, inter alia, wherein the second charging current is less than a first level of charging current provided by a main charger to the battery pack; a first switch used to control charging of the battery pack and a second switch used to control discharging of the battery pack to a load; and a control module used to control the detection module and the auxiliary charging module, wherein the auxiliary charging module comprises a voltage adjustment unit used for adjusting the second level of charging current and a third switch that controls the auxiliary charging module, wherein the third switch is connected to the control module and wherein the third switch comprises a triode, a base of the triode is separately connected to the control module and one end of the voltage adjustment unit, a collector of the triode is connected to a drain of the second switch, and an emitter of the triode is separately connected to a drain of the first switch, a positive electrode of the battery pack, and the other end of the voltage adjustment unit through a resistor.  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859